Colleen Mary O’Toole, Judge,
dissenting.
{¶ 31} I respectfully dissent.
{¶ 32} “It is well established that a judgment dismissing a case for improper venue is not a final appealable order.” Falls Elec. Contr., Inc., 2004-Ohio-6952, 2004 WL 2940950, at ¶ 2, citing State ex rel. Allied Chem. Co. v. Aurelius (1984), 16 Ohio App.3d 69, 16 OBR 73, 474 N.E.2d 618; Snell v. Cincinnati St. Ry. Co. (1899), 60 Ohio St. 256, 54 N.E. 270.
{¶ 33} The instant case is governed by the juvenile rules rather than the Rules of Civil Procedure. When a juvenile court deals with the protection of a child from an abusive or dangerous situation not of the child’s own making, it has continuing jurisdiction in order to allow for further dispositional orders in order to protect the child. In re Cross, 96 Ohio St.3d 328, 2002-Ohio-4183, 774 N.E.2d 258, at ¶ 16-17.
{¶ 34} Upon a thorough review of the record and the briefs, I believe that the trial court’s November 9, 2009 judgment entry, granting the motion to dismiss Carol’s complaint for lack of venue, is not a final, appealable order. The agency can merely refile the complaint with the correct information contained within so *662there is no discrepancy as to the complaint and the testimony due to the continuing jurisdiction of the juvenile court. Thus, the agency has the ability to refile the complaint, and the dismissal for venue is without prejudice and not a final, appealable order. Therefore, I believe that the appeal should be dismissed.
{¶ 35} For the foregoing reasons, I dissent.